Citation Nr: 1822225	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder tendinitis, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for bilateral elbow tendinitis, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran had active duty in the United States Navy from February 1994 to January 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In an April 2016 rating decision the RO determined that clear and unmistakable error had occurred and granted the Veteran's claim for service connection for diabetes mellitus.  The RO assigned a 20 percent rating effective August 27, 2013.  As the April 2016 decision represents a full grant of the benefits sought with respect to that issue, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.        § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claimed bilateral elbow and shoulder tendinitis, the Veteran has claimed that such were due to his service or in the alternative were caused or aggravated by his service-connected diabetes mellitus.  The Board notes that no opinion has been obtained regarding direct or secondary service connection for the Veteran's claims.  Therefore, on remand opinions should be obtained which address all applicable theories of entitlement. 

Additionally, the Veteran has not been provided notice regarding the requirements for establishing secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.

Finally, due to the amount of time which will pass while on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records.

2.  Provide the Veteran proper notice as to the information and evidence necessary to substantiate his claims for service connection for bilateral shoulder and elbow tendinitis as secondary to service-connected diabetes mellitus.

3.  Forward the record to an appropriate VA examiner(s) in order to render an opinion as to the nature and etiology of the Veteran's claimed bilateral shoulder and elbow tendinitis.  A copy of this Remand must be made available to the examiner(s).  The examiner(s) shall note in the examination report that the record and the Remand have been reviewed.

The examiner(s) is asked to furnish an opinion with respect to the following questions:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral shoulder tendinitis and/or bilateral elbow tendinitis are related to his military service?  

(B)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral shoulder tendinitis and/or bilateral elbow tendinitis are caused OR aggravated by the Veteran's service-connected diabetes mellitus?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.

The examiner should also discuss the rationale for the opinions, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

